 1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
 2
                                                                      Nov 20, 2018
 3                       UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
 4
     THE CINCINNATI SPECIALTY                   No. 2:17-CV-00341-SMJ
 5   UNDERWRITERS INSURANCE
     COMPANY, an Ohio corporation,
 6                                              ORDER DENYING PLAINTIFF’S
                               Plaintiff,       MOTION FOR PARTIAL
 7                v.                            SUMMARY JUDGMENT RE
                                                BREACH OF POLICY
 8   MILIONIS CONSTRUCTION, INC., a             CONDITION
     Washington corporation; STEPHEN
 9   MILIONIS, an individual; and
     JEFFREY WOOD and ANNA WOOD,
10   husband and wife, and the marital
     community composed thereof,
11
                               Defendants.
12

13         Before the Court is Plaintiff the Cincinnati Specialty Underwriters Insurance

14   Company’s (“Cincinnati”) Motion for Partial Summary Judgment Re Breach of

15   Policy Condition, ECF No. 84. Cincinnati seeks a declaration that Defendant

16   Milionis Construction, Inc. (“Milionis”) breached the policy’s condition and that as

17   such, any coverage is voided. Id. Defendants Jeffrey and Anna Wood oppose the

18   motion as individual defendants and as assignees of Milionis and Defendant

19   Stephen Milionis. ECF No. 94. Having reviewed the pleadings and the file in this

20   matter, the Court is fully informed and denies the motion.


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 1
 1                                     BACKGROUND

 2   A.    Procedural background

 3         This case arises from a lawsuit that Jeffrey and Anna Wood filed against

 4   Milionis and Stephen Milionis in the Spokane County Superior Court (“the

 5   underlying action”) on November 18, 2016. The Woods had hired Milionis as the

 6   general contractor for the construction of a residential home. ECF No. 89-1 at 54.

 7   In the underlying action, the Woods alleged, inter alia, that Milionis breached the

 8   parties’ agreement by leaving the home unfinished. See generally id. at 52–66.

 9         Milionis and the Woods formally met on three separate occasions to mediate

10   the dispute in the underlying action. On October 19, 2017, they reached a

11   conditional settlement whereby the Woods were to be paid $399,514.58. ECF No.

12   110 at 8. Cincinnati declined to fund all of the proposed settlement and instead

13   offered to contribute $100,000. Id. Thus, the settlement fell through and the parties

14   proceeded to arbitration pursuant to the terms of their contract. Id. at 9.

15         On May 18, 2018, Milionis’s defense counsel filed a partial summary

16   judgment motion on all of the Woods’s claims except for the breach of contract

17   claim. Id. He also submitted, in preparation for the upcoming arbitration hearing,

18   an arbitration brief setting forth Milionis’s defenses to liability and damages. Id.

19         However, the arbitration hearing never took place because on May 29, 2018,

20   Milionis and the Woods “agreed to settle and stipulate to a judgment” against


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 2
 1   Milionis. ECF No. 92-2 at 9. On June 29, 2018, Milionis and the Woods filed a

 2   Stipulation and Joint Motion for Entry of Judgment. See generally id. They

 3   stipulated that the Woods were likely to prove, and a fact-finder would likely find,

 4   that Milionis acted negligently and that the Woods suffered damages. Id. at 5. On

 5   July 20, 2018, the state court granted the joint motion and entered a stipulated

 6   judgment against Milionis for damages “in the principal amount of $1,700,000, plus

 7   reasonable attorney fees and costs and interest.” ECF No. 89-2 at 3.

 8         While the underlying action was still pending, Milionis’s insurer, Cincinnati,

 9   brought the instant action on September 29, 2017, seeking a declaratory judgment

10   that it did not have a duty to defend or indemnify Milionis in the underlying action.

11   ECF No. 1.

12   B.    Liability policy

13         On November 23, 2014, Cincinnati issued to Milionis a commercial general

14   liability policy, Policy Number CSU0053004. ECF No. 88 at 2. It was effective

15   until November 23, 2016. Id. The policy provides Milionis coverage for “sums that

16   [it] becomes legally obligated to pay as damages because of ‘bodily injury’ or

17   ‘property damage.’” ECF No. 89-1 at 8. This insurance applies to “bodily injury”

18

19

20


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 3
 1   or “property damage”1 only if “caused by an ‘occurrence’[ 2] that takes place in the

 2   ‘coverage territory.’” Id.

 3         An amendment to the policy under “Commercial General Liability

 4   Conditions” relating to an insured’s duties in the event of a lawsuit states that “no

 5   insured will admit to any liability, consent to any judgment, or settle any claim or

 6   ‘suit’ without [Cincinnati’s] prior written consent” (“consent provision”). ECF No.

 7   86 at 29. During both coverage years, Milionis’s policy included this amendment.

 8   ECF No. 110 at 4.

 9                                  LEGAL STANDARD

10         A party is entitled to summary judgment where the documentary evidence

11   produced by the parties permits only one conclusion. Anderson v. Liberty Lobby,

12   Inc., 477 U.S. 242, 250 (1986). Summary judgment is appropriate if the record

13   establishes “no genuine dispute as to any material fact and the movant is entitled to

14   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A material issue of fact is one

15   that affects the outcome of the litigation and requires a trial to resolve the parties’

16   differing versions of the truth.” S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1306 (9th

17   Cir. 1982).

18
     1
       “Property damage” means “physical injury to tangible property, including all
19   resulting loss of use of that property,” or “loss of use of tangible property that is not
     physically injured.” ECF No. 89-1 at 23.
20   2
       “Occurrence” is defined as “an accident, including continuous or repeated
     exposure to substantially the same general harmful conditions.” Id. at 22.

     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 4
 1         The moving party has the initial burden of showing that no reasonable trier of

 2   fact could find other than for the moving party. Celotex Corp. v. Catrett, 477 U.S.

 3   317, 325 (1986). Once the moving party meets its burden, the nonmoving party must

 4   point to specific facts establishing a genuine dispute of material fact for trial.

 5   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

 6         “[A] mere ‘scintilla’ of evidence will be insufficient to defeat a properly

 7   supported motion for summary judgment; instead, the nonmoving party must

 8   introduce some ‘significant probative evidence tending to support the complaint.’”

 9   Fazio v. City & County of San Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997)

10   (quoting Anderson, 477 U.S. at 249, 252). If the nonmoving party fails to make such

11   a showing for any of the elements essential to its case as to which it would have the

12   burden of proof at trial, the trial court should grant the summary judgment motion.

13   Celotex, 477 U.S. at 322.

14         The Court is to view the facts and draw inferences in the manner most

15   favorable to the nonmoving party. Anderson, 477 U.S. at 255; Chaffin v. United

16   States, 176 F.3d 1208, 1213 (9th Cir. 1999). And, the Court “must not grant

17   summary judgment based on [its] determination that one set of facts is more

18   believable than another.” Nelson v. City of Davis, 571 F.3d 924, 929 (9th Cir. 2009).

19                                     DISCUSSION

20         An insurer’s duty to indemnify turns on the insured’s actual liability to the


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 5
 1   claimant and the actual coverage under the policy. Hayden v. Mut. of Enumclaw

 2   Ins. Co., 141 Wash. 2d 55, 64 (2000). In other words, the policy must actually cover

 3   the insured’s liability. However, if an insured breaches a policy provision and the

 4   insured is actually prejudiced as a result of such breach, then the insurer’s duty to

 5   perform (i.e., indemnify) is extinguished. Pub. Util. Dist. No. 1 v. Int’l Ins. Co., 124

 6   Wash. 2d 789, 803 (1994).

 7         Cincinnati argues that its duty to provide any coverage to Milionis is

 8   extinguished because Milionis breached the consent provision. ECF No. 84 at 8–9.

 9   There is no dispute that Milionis did not obtain Cincinnati’s written consent prior

10   to entering into a settlement agreement with the Woods, admitting liability, and

11   consenting to a $1.7 million judgment in the underlying action. Thus, Milionis

12   undeniably breached the contract.

13         In response, however, the Woods argue that Cincinnati breached the contract

14   first in bad faith, which excused Milionis of any duty to comply with the consent

15   provision. ECF No. 94. They argue that Cincinnati refused to undertake a

16   reasonable investigation, unreasonably failed to settle, and unreasonably denied

17   coverage by putting its monetary interests ahead of Milionis’s. Id. at 5.

18         Indeed, when a contract requires performance by both parties, the party

19   claiming nonperformance (i.e., breach) of the other must establish the party’s own

20   performance. Willener v. Sweeting, 107 Wash. 2d 388, 394 (1986). “Thus, the first


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 6
 1   issue to resolve is whether [Cincinnati] sufficiently performed under the agreement

 2   to claim nonperformance of [Milionis].” Id. This is a question of fact. Id.

 3          Here, the record reflects that Cincinnati was in the process of investigating

 4   coverage when the case settled. See, e.g., ECF No. 86 at 84–87 (“Please provide us

 5   all documents and information relating to such damage immediately.”). Moreover,

 6   the Woods submit an expert report opining that Cincinnati acted improperly in

 7   handling the claim by, inter alia, (1) failing to timely split the file between a liability

 8   representative and a coverage counsel for almost six months, (2) allowing direct

 9   communications between the representative and counsel, and (3) failing to consider

10   the recommendations or analyses of counsel prior to the mediation conferences.

11   ECF No. 93-1. In doing so, the expert notes, Cincinnati was focused at the outset

12   only on its “no coverage” position, and did not consider its duty of good faith to

13   Milionis. Id. at 3–4.

14          On the other hand, the record also reflects that Cincinnati continued to engage

15   in the mediation proceedings and raised the amount it offered to contribute toward

16   settlement from $60,000 to $100,000. ECF No. 86 at 87. And it was not obliged to

17   accept the nearly $400,000 settlement amount, as an insurer’s obligation does not

18   require it to “pay the settlement or prohibit [it] from considering coverage issues

19   when deciding how much to contribute to a settlement.” Berkshire Hathaway

20   Homestate Ins. Co. v. SQI, Inc., 132 F. Supp. 3d 1275, 1290 (W.D. Wash. 2015).


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 7
 1   Moreover, Cincinnati ultimately split the file between a liability representative and

 2   a coverage counsel when Milionis’s personal counsel began to claim that Cincinnati

 3   was acting in bad faith.

 4         Having reviewed the evidence in the record, the Court concludes that a

 5   rational trier of fact could find in the Woods’s favor—that is, that Cincinnati had

 6   not performed its duty of good faith and fair dealing such that Milionis was excused

 7   from performing its own duties. As such, Cincinnati is not relieved of its own duty

 8   to indemnify, and the Court denies it summary judgment.

 9         Accordingly, IT IS HEREBY ORDERED:

10                Plaintiff’s Motion for Partial Summary Judgment Re Breach of Policy

11                Condition, ECF No. 84, is DENIED.

12         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

13   provide copies to all counsel.

14         DATED this 20th day of November 2018.

15                      ______________________________
                        SALVADOR MENDOZA, JR.
16                      United States District Judge

17

18

19

20


     ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT RE BREACH OF POLICY CONDITION - 8
